Third District Court of Appeal
                               State of Florida

                         Opinion filed October 31, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1355
                         Lower Tribunal No. 17-14294
                             ________________


Linezka Torres and Jorge Navarro, as Parents and Legal Guardians
                of Lucas Navarro, their minor son,
                                   Petitioners,

                                        vs.

 Variety Children's Hospital, a Florida Not for Profit Corporation,
                d/b/a Nicklaus Children's Hospital,
                                   Respondent.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Dennis J.
Murphy, Judge.

      Goldberg & Rosen, P.A., and Judd G. Rosen and Mustafa H. Dandashly;
Eaton & Wolk, P.L., and Douglas F. Eaton, for petitioners.

      Falk, Waas, Hernandez, Cortina, Solomon & Bonner, P.A., and Norman M.
Waas, Scott E. Solomon and Richard Warren, for respondent Variety Children’s
Hospital d/b/a Nicklaus Children’s Hospital; Radey Law Firm, and Thomas A.
Crabb and Lauren K. Thompson (Tallahassee), for Intervention Project for Nurses,
Inc.; Wicker Smith O’Hara McCoy & Ford, P.A., and Alyssa M. Reiter and
Lindsey A. Hicks, for Thomas James Sprufera, III.
Before ROTHENBERG, C.J., and SALTER and LINDSEY, JJ.

      PER CURIAM.

      Linezka Torres and Jorge Navarro, as parents and legal guardians of Lucas

Navarro, their minor son (collectively, “the plaintiffs”), seek certiorari review of

the order denying their request for an in camera inspection of a portion of Thomas

Sprufera’s patient file held by Intervention Project for Nurses, Inc. (“IPN”). We

grant the petition, quash the trial court’s order denying the plaintiffs’ request for an

in camera inspection, and direct the trial court to reconsider the plaintiffs’ motion

seeking an order from the trial court authorizing the release of these records

following its in camera inspection.1

      Certiorari granted; order quashed with directions.




1 This Court takes no position on the merits of the plaintiffs’ motion seeking an
order from the trial court authorizing IPN to release these documents.

                                           2